                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

Jesse Bruton,

            Plaintiff,

     v.                                  Case No. 2:16-cv-928

American United Life
Insurance Company,

            Defendant.

                            OPINION AND ORDER
     This is an action filed by Jesse Bruton, a former employee of
Resource    Ventures,    LTD,   dba   Resource   Interactive   (“Resource
Ventures”), pursuant to the Employee Retirement Income Security Act
of 1974 (“ERISA”), 29 U.S.C. §1132(a)(1)(b).          Plaintiff seeks to
recover benefits under the Resource Ventures employee disability
benefits plan (“the Plan”), which consists of a Group Long Term
Disability Income Insurance Policy issued by defendant American
United Life Insurance Company (“AUL”). The claims administrator of
this policy is Disability Reinsurance Management Services, Inc.
(“DRMS”).   CF 88.
     In summary, plaintiff was previously employed by Resource
Ventures in a technology position.          His last day of work was
February 6, 2015.       Plaintiff filed an application dated February
13, 2015, for short term disability benefits, with an alleged
disability onset date of February 9, 2015.        CF 376-77.    He claimed
to be disabled by back pain which he had experienced for seven to
eight years, with no causation indicated.        By   letter dated March
30, 2015, plaintiff was notified by DRMS that his application for
twelve weeks of short term disability benefits had been approved,
and that he could apply for long term disability (“LTD”) benefits.
CF   318.        Short   term       disability   benefits    commenced       effective
February 16, 2015, and were payable until May 11, 2015.                       CF 318,
322.
        Plaintiff applied for LTD benefits under the Plan in April,
2015.    To qualify for LTD benefits, plaintiff had to provide proof
that his conditions met the Plan’s definition of total disability
as of May 12, 2015.            Plaintiff claimed to be disabled due to low
back pain and mental problems, including depression. In support of
his application, plaintiff submitted medical records, including
treatment records and attending physician statements from his
primary care physician, notes from a neurological consultation, the
results of a 2015 MRI, records of a psychiatric consultation, and
physical therapy records.               DRMS had these records reviewed by a
claims analyst, a nurse consultant, and a physician.
        DRMS concluded that plaintiff failed to meet the “Regular
Attendance” requirement for total disability, which related to
plaintiff’s        receipt     of    appropriate   medical       treatment    for    his
claimed disability.          See Plan, Section 2, P 68, and infra., p. 7.
DRMS concluded that plaintiff failed to meet this requirement
because: 1) his current treatment was not the most appropriate to
maximize medical improvement (plaintiff did not pursue aquatic
therapy     or    a   repeat    MRI    as   recommended     by    his   primary     care
physician); he failed to visit a physician according to standard
medical practice to effectively manage and treat his back pain
(noting     that      plaintiff’s      primary   care   physician,      who   treated
plaintiff with increasing doses of narcotics, was not a specialist
in the management of chronic pain); and 3) he did not follow
through with a referral to a pain management specialist. DRMS also


                                            2
concluded that the medical records did not support a finding of
impairment from his regular occupation, which was performed at a
sedentary physical demand level.     By letter dated July 17, 2015,
DRMS notified plaintiff that his claim for LTD benefits was denied.
CF 123.
     Plaintiff pursued an appeal of that decision, and submitted
additional medical records from his primary care physician, his
psychiatrist, pain management specialists, and records from his
hospitalization from July 19-23, 2015, due to a reaction to
multiple medications and alcohol use.     The administrative record
was reviewed by a nurse consultant and a physician consultant who
was board certified in occupational medicine. DRMS concluded that,
with the exception of July and August, 2015 (the period surrounding
his July 2015 hospitalization), plaintiff was capable of performing
full-time sedentary physical demand level work, which was the level
at which his regular occupation was performed. By letter dated May
26, 2016, DRMS notified plaintiff that the original decision to
deny benefits was appropriate and his appeal was denied.    CF 395.
     Plaintiff then filed the instant ERISA action to recover
benefits.   This matter is now before the court on the parties’
cross-motions for judgment on the administrative record.


I. Standard of Review
     A plan administrator’s denial of benefits is reviewed de novo
unless the benefit plan specifically gives the plan administrator
discretionary authority to determine eligibility for benefits or to
construe the terms of the plan.      Morrison v. Marsh & McLennan
Companies, Inc., 439 F.3d 295, 300 (6th Cir. 2006).      Generally,


                                 3
where an ERISA plan gives the plan administrator such discretionary
authority, the administrator’s decision is reviewed under the
arbitrary and capricious standard.         Firestone Tire & Rubber Co. v.
Bruch, 489 U.S. 101, 111 (1989).
       The Plan clearly gives AUL discretionary authority.           The Plan
provides in relevant part:
       Benefits under the Group Policy will be paid only if AUL
       decides in its discretion that the applicant is entitled
       to them.    Except for the functions the Group Policy
       explicitly reserves to the Participating Unit or Trustee,
       AUL reserves the right to: 1) manage the Group Policy and
       administer claims under it; and 2) interpret the
       provisions and resolve any questions arising under it.

       AUL’s authority includes, but is not limited to, the
       right to: 1) establish and enforce procedures for
       administering the Group Policy and claims under it; 2)
       determine Employees’ eligibility for insurance and
       entitlement to benefits; 3) determine what information
       AUL reasonably requires to make such decisions; and 4)
       resolve all matters when a claim review is requested.

Plan, Section 7, P 80.        The distinguishing factor in this case is
that the decisions on plaintiff’s claim for benefits and his later
appeal were made by DRMS, an agent of AUL.
       AUL argues that the arbitrary and capricious standard of
review still applies, citing Aschermann v. Aetna Life Ins. Co., 689
F.3d 726, 728-30 (7th Cir. 2012)(under common law trust principles,
a plan administrator may delegate discretionary authority under the
plan to a third party, even if the plan does not expressly
authorize such delegation, if there is no prohibition against
delegation in the plan document).          However, the Sixth Circuit has
held    that   an    ERISA    fiduciary    may    delegate    its   fiduciary
responsibilities to a third party only if the plan establishes
procedures     for   such    delegation.    See   Lee   v.   MBNA   Long   Term

                                      4
Disability   &   Benefit   Plan,   136   F.   App’x   734,   742   (6th   Cir.
2005)(citing 29 U.S.C. §1105(c)(1)(“The instrument under which a
plan is maintained may expressly provide for procedures ... (B) for
named fiduciaries to designate persons other than named fiduciaries
to carry out fiduciary responsibilities[.]”)).           When the decision
to revoke or deny benefits is made by an entity other than the one
authorized by the procedures set forth in a benefits plan, the de
novo standard of review applies.         Shelby County Health Care Corp.
v. Majestic Star Casino, LLC Group Health Benefit Plan, 581 F.3d
355, 365 (6th Cir. 2009); Sanford v. Harvard Industries, Inc., 262
F.3d 590, 597 (6th Cir. 2001).
     In this case, there is no language in the Plan which permits
AUL to delegate its discretionary authority to decide claims to an
agent, nor is there any evidence that AUL was involved in the
claims decision process in this case. The court concludes that the
de novo standard of review applies in this case.


II. De Novo Review Standard
     In applying the de novo standard of review, “the role of the
court reviewing a denial of benefits ‘is to determine whether the
administrator ... made a correct decision.’           The administrator’s
decision is accorded no deference or presumption of correctness.”
Hoover v. Provident Life & Accident Ins. Co., 290 F.3d 801, 808-09
(6th Cir. 2002)(quoting Perry v. Simplicity Eng’g, 900 F.2d 963,
966-67 (6th Cir. 1990)).      Review is limited to the record before
the administrator. Moore v. Lafayette Life Ins. Co., 458 F.3d 416,
430 (6th Cir. 2006).   The de novo standard of review applies to the
plan administrator’s factual determinations and legal conclusions.


                                     5
Rowan v. Unum Life Ins. Co., 119 F.3d 433, 435 (6th Cir. 1997).
        In an ERISA denial-of-benefits suit, the plaintiff must prove
by a preponderance of the evidence that he was disabled as that
term is defined by the plan.         Javery v. Lucent Techs., Inc. Long
Term Disability Plan for Mgmt. or LBA Emps., 741 F.3d 686, 700 (6th
Cir. 2014).      In applying the de novo standard, the court must
determine whether the administrator properly interpreted the plan
and whether the insured was entitled to benefits under the plan.
Hoover, 290 F.3d at 809.       “When a court reviews a decision de novo,
it simply decides whether or not it agrees with the decision under
review.”     Perry, 900 F.2d at 966.
        Federal rules of contract interpretation apply in construing
plan terms.     Perez v. Aetna Life Ins. Co., 150 F.3d 550, 556 (6th
Cir. 1998).     Plan provisions are interpreted according to their
plain meaning, in an ordinary and popular sense.                    Id.    “The
language in an insurance policy ‘is to be given its ordinary
meaning    unless   it    is   apparent   from   a   reading   of   the   whole
instrument that a different or special meaning was intended.’”
Stockman v. GE Life, Disability and Medical Plan, 625 F. App’x 243,
250 (6th Cir. 2015)(quoting Comerica Bank v. Lexington Ins.               Co.,
3 F.3d 939, 942 (6th Cir. 1993)).         In applying this plain meaning
analysis, effect must be given to the unambiguous terms of an ERISA
plan.    Perez, 150 F.3d at 556.      Any ambiguities in the language of
the plan are to be construed strictly against the drafter of the
plan.     Regents of Univ. of Mich. v. Empls. of Agency Rent-A-Car
Hosp. Ass’n, 122 F.3d 336, 339-40 (6th Cir. 1997). The language of
a plan is ambiguous only “if it is subject to two reasonable
interpretations.”        Citizens Ins. Co. of Am. v. MidMichigan Health


                                      6
ConnecCare Network Plan, 449 F.3d 688, 694 (6th Cir. 2006).


III. Relevant Plan Terms
      Under the terms of the Plan, a person is “TOTALLY DISABLED”
if:
      because of Injury or Sickness a Person is: 1) under the
      Regular Attendance of a Physician for that Injury or
      Sickness; 2) is not working in any occupation; and 3)
      cannot perform the Material and Substantial Duties of his
      Regular Occupation[.]

Plan, Section 2, P 69.
      In relevant part, the term “REGULAR OCCUPATION” means:
      a Person’s occupation as it is recognized in the general
      workplace and according to industry standards.         A
      Person’s occupation does not mean the specific job tasks
      a Person does for a Participating Unit or at a specific
      location.

Plan, Section 2, P 68.
      The term “REGULAR ATTENDANCE” means that a Person:
      1) personally visits a Physician as medically required
      according to standard medical practice, to effectively
      manage and treat his Disability; 2) is receiving the most
      appropriate treatment and care that will maximize his
      medical improvement and aid in his return to work; and 3)
      is receiving care by a Physician whose specialty or
      clinical experience is appropriate for the Disability.

Plan, Section 2, P 68.
      The Plan sets forth claim procedures to be followed by Plan
participants.     These    procedures     require   the   completion   and
submission of a claim form for proof of loss, which must show the
date the disability started, the cause of the disability, and the
nature and extent of the disability.       Plan, Section 7A, P 82.     The
Plan further states that AUL will also periodically send the
claimant   “additional    claim   forms   or   requests   for   information

                                    7
necessary to determine eligibility for benefits under the Group
Policy.”   Plan, Section 7A, P 82.       Benefits are payable when AUL
receives the completed claim form or proof of disability.           Plan,
Section 7A, P 82.       The Plan further provides that the monthly
benefit
     will be paid as long as the disability continues provided
     that proof of continued Disability is submitted to AUL
     upon request and the Person is under the Regular
     Attendance and care of a Physician. The proof must be
     submitted at the Person’s expense.

Plan, Section 8, P85.        The Plan further provides that monthly
benefits for total disability will cease on the earliest of several
specified events, including “2) the date a Person ceases to be
Disabled; ... 5) the date the Person fails to give AUL required
proof of his Disability; ... and 7) the date the Person is no
longer under the Regular Attendance and care of a Physician. Plan,
Section 8, P 89.


IV. Administrative Record
     The court has reviewed the administrative record, which is
over two thousand pages long.       The fact that any particular record
is not mentioned does not mean that it was not considered.            The
medical records and other documents are summarized in roughly
chronological   order   to   show   plaintiff’s   course   of   treatment.
Although the DRMS decision letters do not constitute evidence for
purposes of de novo review, they are included in this summary to
give a complete picture of the administrative procedure used in
processing plaintiff’s claim and DRMS’s reasons for denying the
claim.



                                     8
Nikesh Batra, M.D.
        Plaintiff was seen on September 7, 2013, by Nikesh Batra,
M.D., a pain management specialist.          The symptoms reported by
plaintiff included muscle and joint pain and depression.           CF 469,
471.     The examination revealed a normal gait with no hip hike or
cadence abnormality, but plaintiff complained of lower back and
lower right extremity tenderness and pain.            CF 472.    Dr. Batra
discussed various treatment options, including medication and
lumbar epidural steroid injections.         CF 472.     This is the only
treatment record from Dr. Batra.
Jennifer A. Briones, M.D.
        Jennifer A. Briones, M.D., plaintiff’s primary care physician,
saw plaintiff on May 21, 2014, for back pain, which he complained
had been increasing in the previous two months.             She continued
plaintiff on 100 mg. Nucynta tablets.              On physical exam, Dr.
Broines noted tender paraspinal muscles bilaterally, but a normal
curvature of the spine, no vertebral spine or joint tenderness, a
negative straight leg raising test, and normal motor system,
sensory, reflex and gait exams.        CF 280.
        On November 14, 2014, plaintiff complained of low back pain,
with pain radiating to his left leg.             The physical exam showed
tender paraspinal muscles, but the remainder of the physical exam
was normal. Dr. Briones prescribed 200 mg. Nucynta ER tablets. CF
275.
        On January 12, 2015, Dr. Briones saw plaintiff for low back
pain.      Plaintiff denied radiating pain, tingling or numbness.
Plaintiff expressed concern that the pain medication reduced his
productivity at work, as his job was very analytical.           On physical


                                   9
examination, Dr. Briones again noted tender paraspinal muscles, but
the remainder of the physical exam was normal.        CF 273.
MRI Examination
        On January 19, 2015, plaintiff underwent an MRI of the lumbar
spine, which was compared to the results of a July 1, 2010, MRI
exam.     Daniel J. White, M.D., stated in his report that there was
no significant abnormality at L 1-2, L 2-3 and L 3-4.            The scan
showed mild lower lumbar spondylosis at L4-5 and L5-S1, mild
acquired central canal stenosis at L4-5, minimally increased from
2010, and mild foraminal narrowing at L4-5 and L5-S1, without
significant interval change from the 2010 exam.        CF 246.
Dr. Briones
        On February 3, 2015, plaintiff complained of back pain, a high
stress level, low energy, depression, and feeling overwhelmed and
worried.     On physical exam, Dr. Briones noted tender paraspinal
muscles, but the remainder of the physical exam was normal.             Dr.
Briones diagnosed low back pain, depression and anxiety.            CF 271.
        On February 12, 2015, Dr. Briones completed an attending
physician statement.     She indicated that plaintiff had chronic low
back pain, and that he had been treated with pain medication, a
TENS unit, and epidural injections. She noted that an MRI revealed
spinal stenosis and spondylosis. Dr. Briones stated that plaintiff
was house confined.     CF 373.    In terms of functional limitation,
she rated plaintiff at Class 3 (marked limitations) and checked the
box for sedentary activity.       Dr. Briones indicated that plaintiff
could    occasionally   bend,   climb,   reach,   kneel,   squat,   crawl,
push/pull, and lift up to ten pounds. She specified that plaintiff
could not engage in work requiring bending, twisting, being on his


                                    10
feet more than thirty minutes at a time, or sitting more than one
hour at a time.      She also noted that plaintiff had depression with
anxiety and memory loss.       CF 374.     Dr. Briones indicated that her
plan was to return plaintiff to work on May 8, 2015.                CR 374.
Rebecca P. Brightman, M.D.
        The record includes the February 16, 2015, consultation notes
of Dr. Rebecca P. Brightman, a neurologist.              Dr. Brightman noted
plaintiff’s complaints of low back and increased right leg pain.
Plaintiff     reported    that    epidural       injections     helped        only
temporarily, and that he could not walk a distance due to pain.
The examination showed positive straight leg raising on the right
at ninety degrees, normal motor, sensory and reflex testing of the
lower extremities, good peripheral muscle tone, and a normal mental
status exam.      Dr. Brightman indicated that the MRI showed mild to
moderate spinal stenosis in two locations, and that the disks
looked good, with no degenerative disk disease.                 Dr. Brightman
diagnosed moderate spinal stenosis and referred plaintiff to Dr.
Kirk Whetstone, a physical medicine and rehabilitation specialist.
CF 255-256.
Dr. Briones
        Plaintiff saw Dr. Briones on March 10, 2015, shortly after
starting     on   oxycodone.     Plaintiff      stated   that   his    pain   was
exacerbated by going down stairs and prolonged sitting.                        The
physical exam showed tender paraspinal muscles and an unsteady
gait, but the remainder of the exam was normal.              CF 269.
        Dr. Briones saw plaintiff on March 16, 2015, for low back
pain.     The physical examination revealed tender paraspinal muscles
and   a   diminished   motor   system     but   a   normal   exam     otherwise.


                                     11
Plaintiff denied having radiating pain and stated that the pain was
better   controlled    with     the    current   therapy.        Plaintiff      also
reported   high    stress,     sleep     disturbance,     low     energy      level,
depressed mood, feeling overwhelmed, anxiety attacks, and worrying,
but stated that his mood irritability was better since his pain was
better managed.       CF 267.      These treatment notes indicated that
documents were sent again by fax for plaintiff’s referral to Dr.
Whetstone.   CF 268.
      The treatment notes for March 23, 2015, state that Dr. Briones
had previously changed plaintiff’s pain medication from Norco to 30
mg.   oxycodone,    and    that   he    was   seen   by   a    psychiatrist      who
prescribed Cymbalta.        Plaintiff reported that he had noticed no
significant reduction in pain or improvement in mood yet.                        The
physical exam showed tender paraspinal muscles, diminished strength
with right hip flexion and toe dorsiflexion, and a gait favoring
the affected side.        Dr. Briones also noted a normal curvature of
the spine, no vertebral or S1 joint tenderness, and normal sensory
and reflex exams.         Dr. Briones stated that she would consider
increasing the dosage of oxycodone to 40 mg.              CF 265.
      Managed     Disability      Analyst     Alexandra       White   spoke     with
plaintiff in a phone call on March 20, 2015. Plaintiff stated that
physical therapy was not working.             He also indicated that he was
seeing a counselor and a psychiatrist, who had prescribed Cymbalta.
Plaintiff also stated that Dr. Briones had prescribed hydrocodone
and   oxycodone,    and   that,    without     medication,       he   is   in   bed.
Plaintiff reported going to physical therapy once a week.                         He
stated that he was able to get up and walk around the house, but
that he did not do much house work and was not driving or going out


                                        12
socially.       CF 327.
Application for Short Term Disability Benefits
       Plaintiff’s last day of work was February 6, 2015.               Plaintiff
filed an application dated February 13, 2015, for short term
disability benefits, with an alleged disability onset date of
February 9, 2015.          CF 376-77.      A March 30, 2015, claim summary
authored       by   DRMS   Managed   Disability    Analyst    Alexandra     White
indicated that DRMS reviewed the medical records discussed above.
CF 323.       On February 26, 2015, and March 30, 2015, Cindi Read, RN,
a DRMS nurse consultant, reported that she had reviewed the records
and the February attending physician statement of Dr. Briones and
Dr. Brightman’s records.           CF 352, 363.    Nurse Read commented that
it would be reasonable to award short term disability benefits
through May based on the restrictions and limitations posited by
Dr. Briones, and that plaintiff’s physical and mental health
conditions, taken together, would be impairing, but that it was
unclear whether his mental conditions alone would be impairing. CF
352.    She recommended obtaining additional records.             CF 352.
       Analyst White spoke with plaintiff in a phone call on March
20, 2015.      Plaintiff stated that physical therapy was not working.
He     also    indicated    that     he   was   seeing   a   counselor    and   a
psychiatrist, who had prescribed Cymbalta.               Plaintiff also stated
that Dr. Briones had prescribed hydrocodone and oxycodone, and
that, without medication, he is in bed.             Plaintiff reported going
to physical therapy once a week.           He stated that he was able to get
up and walk around the house, but that he did not do much house
work and was not driving or going out socially.               CF 327.
       By     letter dated March 30, 2015, plaintiff was notified by


                                          13
DRMS that his application for twelve weeks of short term disability
benefits, the maximum possible duration, had been approved, payable
from February 16, 2015, until May 11, 2015.                           CF 318,       322.
Plaintiff was advised that he could apply for LTD benefits.                           CF
318.     DRMS asked plaintiff to have his physician complete an
attending physician’s statement and return it to DRMS, and advised
plaintiff that DRMS would begin the review of his LTD claim upon
receipt of the completed form.                CF 318.       Plaintiff was further
notified that DRMS would likely request additional medical or other
information to evaluate his eligibility for LTD benefits.                        DF 318.
       By letter from DRMS Senior Managed Disability Analyst Matthew
Nixon   dated    April    24,    2015,   plaintiff          was    advised   that   his
application for LTD benefits had been received, and that the
evaluation of his eligibility for benefits had begun.                        Mr. Nixon
advised plaintiff that disability claims “can sometimes involve a
detailed and lengthy evaluation process.” CF 311. The letter also
described the claim review and appeal procedures.                      CF 312.
Mount Carmel Rehab Services
       The record includes physical therapy treatment notes from
Mount   Carmel    Rehab    Services.          On    March    27,     2015,   plaintiff
complained of right side sciatica.                 CF 182.        The therapist noted
radicular symptoms, lumbar instability, decreased hip strength,
flexibility and core stability, and muscle spasm and concluded that
plaintiff would benefit from skilled physical therapy.                        CR 183.
Treatment notes dated April 14, April 16, and April 23, 2015,
reported that a trigger point release was performed and recommended
continued   therapy.        CF   193,    195,       197.      Plaintiff      cancelled
treatment sessions scheduled on April 21, April 28, and May 18,


                                         14
2015.    CF 200-202.        Treatment notes on April 30, 2015, stated that
there were no improvements in symptoms, and that plaintiff would
try aquatic therapy.          CF 186.      A discharge summary dated May 28,
2015,    indicated     that    plaintiff        called    to    cancel    the   aquatic
therapy, stating that he was in too much pain to tolerate therapy.
He did not call back to reschedule and was discharged from therapy.
CF 188.
Dr. Briones
        On March 30, 2015, Dr. Briones noted that plaintiff had tender
paraspinal muscles and a gait favoring the affected side, but the
remainder of the exam was normal.               CF 263.        Dr. Briones increased
plaintiff’s dosage of oxycodone to 40 mg.                  CF 264.
        Dr. Briones saw plaintiff on April 20, 2015, for complaints of
back pain.      Plaintiff reported that he had stopped taking Norco in
the evening, and that his mood was not improving with Cymbalta. On
examination, plaintiff had tender paraspinal muscles, diminished
hip flexion and toe dorsiflexion on the right, and a gait favoring
the affected side, but a normal curvature of the spine with no
vertebral spine or S1 joint tenderness, negative straight leg
raising test, and normal sensory and reflex exams.                       She continued
plaintiff on oxycodone and Norco.               CF 303.
        On   April    20,    2015,   Dr.   Briones        completed      an   attending
physician’s statement, which plaintiff submitted to DRMS to begin
the review of his LTD benefits claim.                    See CF 318.      Dr. Briones
noting       spinal   stenosis,      sciatica,      depression        with      anxiety,
depressed mood, high stress and low energy levels, and radiation of
pain with numbness, with a disability onset date of February 9,
2015. In describing plaintiff’s limitations, Dr. Briones specified


                                           15
that plaintiff should avoid and/or was incapable of bending,
twisting,      lifting,    strenuous   activity,   exercising    outside    a
physical therapy program, and coping with stressful, high emotional
situations.      CF 319.    Dr. Briones indicated that plaintiff could
engage    in   zero   hours   of   sedentary   activity,   and   rated   his
mental/nervous impairment as posing Class 4 marked limitations
(unable to engage in stress situations or engage in interpersonal
relations).     She also stated that plaintiff was house confined and
that she did not expect any significant improvement in the future.
CF 320.
       In her treatment notes of April 28, 2015, Dr. Briones stated
that plaintiff had attended physical therapy at Mt. Carmel, but
reported worsening symptoms.        On physical examination, Dr. Briones
noted tender paraspinal muscles, diminished hip flexion and toe
dorsiflexion, and a gait favoring the affected side, but no
vertebral spine or S1 joint tenderness, a negative straight leg
raising test, and normal sensory and reflex exams.           CF 259.     She
continued to prescribe 40 mg. oxycodone and Norco for pain.                CF
260.
Dr. Souhair Garas
       After an initial assessment was completed by Central Ohio
Counseling on March 12, 2015, see CF 736, plaintiff was seen by Dr.
Souhair Garas, a psychiatrist, on April 27, 2015.          Dr. Garas noted
plaintiff’s complaint that his depression had become much worse,
and prescribed Cymbalta and Buspar.         CF 751.
Analyst Nixon - Phone Call
       Plaintiff spoke by phone with Analyst Nixon on May 8, 2015.
Plaintiff reported that he had experienced back trouble for seven


                                       16
years.      Plaintiff    stated   that     his   back    pain   had    increased
drastically in the past year, and that he was absent from work
starting February 9, 2015.         Plaintiff reported that he started
having sciatica pain radiating down his leg.                Plaintiff claimed
that he tried physical therapy, but it didn’t work, and he was
considering aquatic therapy.           Plaintiff stated that his pain
medication, including oxycodone and hydrocondone, affected his work
performance.    He indicated that he was able to manage all daily
activities, but did not like to shower unless his wife was home,
and that walking and sitting made the pain worse.                      Plaintiff
reported that he prepared breakfast, watched TV, read books online,
did a few chores which do not involve lifting or bending, walked in
the yard once or twice a day, and washed dishes or helps with
dinner preparation if he was up to it, but that he was not able to
engage in any sustained activities.              He avoided the stairs and
could not do yard work, and he stopped going to church.                    CF 118-
119.
Dr. Briones
       Dr. Briones saw plaintiff on May 26, 2015. She noted that the
pharmacy had dispensed Oxycontin 60 mg., although the prescription
was supposed to be for 40 mg Oxycontin.            Plaintiff reported pain
despite the increased dosage.         Dr. Briones discussed the need for
another MRI, but plaintiff stated that he preferred to delay the
MRI for four weeks until he has changed to new insurance.                       On
physical    examination,    Dr.   Briones    reported      tender     paraspinal
muscles, diminished hip flexion on the right side, and a gait
favoring the affected side, but a normal exam otherwise.                        Dr.
Briones    increased    plaintiff’s    dosage     of    oxycodone     to   80   mg.
extended release, and continued him on Norco.               CF 143.

                                      17
Analyst Nixon - Phone Call
       Analyst Nixon spoke with plaintiff by phone on June 17, 2015.
Plaintiff stated that he was unable to get an appointment with Dr.
Whetstone. Plaintiff indicated that Dr. Briones wanted him to have
another MRI, but that he could not afford it, as his insurance
would not pay for it.         Plaintiff reported that he can only stand
for an hour or two a day and has sciatica pain.                  He stated that he
tries to do dishes but pain increases with any activity. He stated
that he rarely goes outside and can’t walk around the block.                     CF
175.
       In a later phone conversation with Analyst Nixon on July 14,
2015, plaintiff stated that the MRI in January cost $1,200 and he
couldn’t afford another one. Plaintiff also claimed that there was
a three-month wait to see Dr. Whetstone, and since he was already
doing physical therapy, he didn’t see the point.                   Mr. Nixon then
informed plaintiff that DRMS had learned that plaintiff had an
appointment      with   Dr.   Whetstone       on   April   21,    2015,   but   that
plaintiff did not attend that appointment.                 Plaintiff then stated
that this was because of cost and because he had seen a pain
management provider for injections in the past and they never
worked.     CF 100.
Nancy Wiley-Gilpatrick, Vocational Rehabilitation Counselor
       In   a   June    18,   2015,   report,      Nancy    Wiley-Gilpatrick,     a
vocational rehabilitation counselor, reviewed the job description
and physical demands of plaintiff’s past occupation as a technology
development      manager.       CF    164,    1777-78.       Plaintiff’s    former
employer, Resource Ventures, was an entrepreneurial marketing
agency for businesses seeking to build their brands.                  Plaintiff’s
job duties included developing web sites, managing and staffing

                                         18
technology teams, and managing the web development team.                       CF 164.
Ms. Wiley-Gilpatrick was asked to determine the physical demands of
plaintiff’s job as it is performed in the national economy (i.e.,
the    general         workplace).     Ms.      Wiley-Gilpatrick           found     that
plaintiff’s occupation was most analogous to the position of
Manager, Data Processing, DOT Code 169.167-030.                     CF 164.    This is
a position performed at the sedentary level in the national
economy.          CF 164.        Sedentary work is defined as work which
involves exerting up to ten pounds of force occasionally (up to
one-third of the time), exerting a negligible amount of force
frequently to lift, carry, push, pull or otherwise move objects,
including the human body, and sitting most of the time, with brief
periods of time for walking or standing required only occasionally.
CF    164.        Ms.   Wiley-Gilpatrick        noted    that      although    the    job
description for plaintiff’s job stated that the position may
require      up   to    twenty   percent   travel       to   and    from    current    or
potential client sites, conferences, seminars or training sessions,
see CF 1778, his occupation, as performed in the national economy,
is performed at a sedentary level and does not require a high level
of travel so as to raise the physical demand level.                        DF 164.
Dr. Briones
       Dr. Briones saw plaintiff on June 24, 2015.                            Plaintiff
complained about sharp shooting pain in his back.                     He stated that
he couldn’t walk more than ten minutes, that he had pain radiating
to the right knee, and that his wife helped him to shower, as he
fell once getting into the shower.                      Dr. Briones’ examination
revealed tender paraspinal muscles, diminished hip flexion and toe
dorsiflexion on the right, diminished right patellar reflex, and
gait favoring the affected side, but a normal curvature of the

                                           19
spine, with no vertebral spine or joint tenderness, and a negative
straight leg raising test.    She again recommended another spine
MRI, but plaintiff indicated that he preferred to settle his
disability issues first due to financial constraints.   CF 145.
Linda Waterman, RN
     Linda Waterman, RN, a nurse medical consultant, reviewed
plaintiff’s claim file and provided her analysis of plaintiff’s
records in a report dated June 23, 2015.       CF 157-162.   Nurse
Waterman noted:
     -the lack of significant change between the 2010 and 2015
     MRI’s;

     -plaintiff’s failure to attend his scheduled appointment
     with Dr. Whetstone, which was inconsistent with his
     statement that he was unable to get an appointment;

     -plaintiff’s failure to pursue aquatic therapy and pain
     management treatment;

     -although records from Dr. Briones noted tenderness with
     palpitation to the paraspinal muscles and occasional
     findings of decreased strength and gait favoring the
     affected side, other exam findings were normal, and the
     findings   as  a   whole   were  inconsistent   with   a
     significantly impairing back condition;

     -Dr. Briones’s February 12, 2015, evaluation stating that
     plaintiff was capable of sedentary level activity;

     -the lack of clear change since February to support Dr.
     Briones’ April 2015 attending physician statement that
     plaintiff was incapable of even sedentary activity;

     -the lack of psychiatric counseling records with the
     exception of a visit to a psychiatrist on April 27, 2015;
     and

     -plaintiff’s claim that he was attending only monthly
     counseling sessions was inconsistent with a significantly
     impairing mental condition.

CF 161.

                                20
       Nurse Waterman concluded that:
       -the medical records did not support the restrictions
       listed in Dr. Briones’s April 20, 2015, attending
       physician’s statement;

       -although plaintiff continued to report increased pain,
       there was minimal objective data to support a significant
       loss of function due to back pain;

       -it was not clear that plaintiff’s increased opiate use
       reflected the severity of his impairment because the
       increased level might be due to tolerance to the
       medication; and,

       -although it was not unreasonable for plaintiff’s primary
       care physician to monitor his narcotics, given
       plaintiff’s reports of significantly decreased function
       and increased pain, it was not clear why plaintiff did
       not seek out additional treatment with Dr. Whetstone for
       pain management as recommended by Dr. Brightman.

  CF 161-62.

       By letter dated June 23, 2015, Nurse Waterman invited         Dr.
Briones to respond to her review of plaintiff’s records.         CF 152-
153.   Nurse Waterman noted that plaintiff’s physical exams and the
MRIs showed minimal findings; that plaintiff’s statements regarding
his ability to receive appropriate treatment were inconsistent;
that it was unclear what would preclude plaintiff from doing
sedentary work; and that the ability to briefly change position for
comfort in his immediate work environment would be a reasonable
accommodation.    CF 153.
       In a letter received by Nurse Waterman on July 9, 2015, see CF
137,    Dr.   Briones   responded   that   plaintiff   had   demonstrated
increasing left lower extremity weakness.       Dr. Briones noted that
she had recommended another MRI, which plaintiff declined due to
the cost.      She stated that plaintiff required pain medication
around the clock to stabilize and assist in managing his pain,

                                    21
which affected his memory and processing.                 Dr. Briones stated that
she did not believe that plaintiff could return to work in a
sedentary capacity.           CF 142.
File Review by Karyn Tocci, M.D.
       On July 9, 2015, Nurse Waterman discussed plaintiff’s file
with Karyn Tocci, M.D.               Nurse Waterman’s notes concerning the
meeting indicate that they discussed plaintiff’s treatment by Dr.
Briones with progressive increases in narcotic dosages since March
10, 2015, and concluded that the exams by Dr. Briones showed
minimal findings but some abnormalities.                  They discussed the fact
that although plaintiff claimed that he could not obtain an
appointment with Dr. Whetstone, Dr. Whetstone’s office informed
DRMS that plaintiff had an appointment but failed to appear.                       They
also noted that although Dr. Briones recommended aquatic therapy,
plaintiff failed to attend his aquatic therapy session on May 26,
2015.        A   recommendation       was    made   for   a    functional      capacity
evaluation (FCE).          CF 103.
       On    July    10,   2015,     Nurse    Waterman,       DRMS   Manager    Kathryn
Ferrante, Analyst Nixon and Dr. Tossi met to discuss plaintiff’s
claim file.         CF 102.    According to Nurse Waterman’s notes of the
meeting, Ms. Ferrante and Mr. Nixon asked if plaintiff’s current
treatment with narcotics prescribed by Dr. Briones would satisfy
the Plan requirements for “regular attendance.” Reference was made
to Nurse Waterman’s review summary, which noted that plaintiff had
been referred to a pain management and rehabilitation specialist
(Dr. Whetstone) and aquatic therapy (after failing a course of
traditional physical therapy) but that plaintiff had not undergone
these treatments, nor did he have the recommended repeat MRI.                        CF
102.        The meeting participants also discussed the fact that

                                             22
plaintiff’s pain was currently being managed with increasing doses
of narcotics by Dr. Briones, a family practitioner who would not be
considered a specialist in pain management.              They found this
troubling “particularly in light of plaintiff’s increasing pain
levels despite increasing doses of narcotics.”             CF 102.      The
participants at the meeting concluded:
     Given the above, it does not appear the Claimant’s
     current treatment is most appropriate to maximize medical
     improvement, he has not visited a physician according to
     standard medical practice to effectively [manage] and
     treat his back pain, and he is not receiving care from a
     physician whose specialty or clinical expertise is
     appropriate.

CF 101-102.
Denial of Benefits Letter
     By letter dated July 17, 2015, plaintiff was advised by DRMS
that his LTD claim had been denied.           CF 123.    After thoroughly
discussing the medical records, including the records of Dr.
Brightman and Dr. Briones, as well as Nurse Waterman’s June 23,
2015, review of plaintiff’s records and the medical consultant
review with Dr. Tossi on July 10, 2015, DRMS concluded that
plaintiff did not satisfy the requirement of being under the
regular attendance of a physician because: his current treatment
was not the most appropriate to maximize medical improvement; he
had not visited a physician according to standard medical practice
to effectively manage and treat his back pain; and he was not
receiving   care    from   a   physician   whose   specialty   or   clinical
expertise was appropriate.       CF 124-26.   DRMS also noted Ms. Wiley-
Gilpatrick’s review of the physical demands of plaintiff’s regular
sedentary occupation completed on June 18, 2015, and found that the
medical   records    did   not   support   impairment   from   plaintiff’s

                                     23
sedentary regular occupation.          CF 123-24.         DRMS decided that
plaintiff did not satisfy the definition of total disability.                 CF
126. By letter dated July 30, 2015, counsel for plaintiff notified
DRMS that an appeal would be filed.            CF 96.
Dr. Briones
       Dr. Briones saw plaintiff on July 8, 2015, for back pain. She
prescribed medication, including oxycodone.                She noted tender
paraspinal    muscles,   diminished      hip    flexion    and   an     unsteady,
slouching and shuffling gate, but a normal spine curvature and no
spine tenderness.    CF 775.
Hospital Admission
       Plaintiff was admitted to the hospital on July 19, 2015, with
complaints of abdominal pain, nausea, vomiting, diarrhea, and
altered mental state.      He was discharged on July 23, 2015.            CF 806-
875.    A record dated July 20, 2015, indicated that plaintiff, who
was opiate dependent, had stopped taking his pain medications the
day before due to constipation, that he was also taking medication
for his mental problems, that a number of these medications had
been changed recently, and that plaintiff also consumed about four
to five beers three to four times a week.               CF 847.       The record
stated    that   plaintiff’s    symptoms        were    likely    due    to   his
medications.     CF 847.     The hospital records also indicate that
plaintiff reported that he visited a farm the previous weekend and
walked along a stream, and that he traveled to New Mexico in April.
CF 849.
Dr. Briones
       Dr. Briones saw plaintiff on August 5, 2015.              Her treatment
notes indicated that plaintiff complained of back pain and was
continued on Oxycodone.      CF 773.

                                    24
Dr. Michael J. Simek, M.D.
     Plaintiff was seen by Dr. Simek, a physical medicine and
rehabilitation    specialist,      on     August   17,    2015.       During   the
examination, plaintiff was extremely limited in the lumbar spine
area with flexion and extension with poor effort due to pain, but
the examination showed no abnormality, the spine was negative for
posterior tenderness, no motor weakness was noted, and balance and
gait were intact.     Dr. Simek saw no indication for surgery on the
imaging studies. He noted that physical therapy and injections had
not helped, but he encouraged plaintiff to continue with a home
exercise   program.        Dr.   Simek    discussed   alternative       treatment
options,   and    plaintiff      mentioned    that       he   might   look     into
acupuncture.     CF 453.    This is the only treatment record from Dr.
Simek.
Dr. Briones
     Dr. Briones saw plaintiff on October 7, 2015.                    Examination
revealed tender paraspinal muscles, diminished hip flexion on the
right and a shuffling gait, but a normal curvature of the spine, no
vertebral spine tenderness and normal reflexes.                    CF 443.      On
January 8, 2016, Jessica Manly, CNP, a nurse practitioner in Dr.
Briones’s office, saw plaintiff for low back pain.                      Plaintiff
denied radiation of pain, tingling or numbness.                   He had normal
sensation, strength and gait, and no spinal tenderness. Medication
was prescribed, and plaintiff was referred to Dr. Dwight Mosley for
further evaluation.    CF 441-442.
Claims Bureau USA, Inc.
     The record includes a surveillance report from Michael Ackley
of Claims Bureau USA, Inc.           CF 585-593.          The surveillance at
plaintiff’s residence on February 4, 5 and 12, 2016, resulted in

                                         25
few confirmed sightings of the plaintiff.                  On February 5, 2016,
plaintiff was seen getting into the passenger seat of a vehicle.
Plaintiff’s wife entered the vehicle on the driver’s side, and the
vehicle left the residence.              CF 591.         On February 12, 2016,
plaintiff was observed driving a vehicle onto the driveway of his
residence.      Plaintiff’s hands were full of papers, and he used his
left foot to kick open the driver’s side door and hold it open.                   He
did   not   show    any    guarded     motion    while     walking    towards    the
residence.      CF 592.
Dr. Dwight Mosley
      Plaintiff was seen on February 12, 2016, by Dwight Mosley,
M.D., a pain management specialist. Plaintiff was determined to be
at high risk for medication misuse.              CF 446.       On examination, Dr.
Mosley   found     tenderness    and    spasms     in    the    lumbar   spine   and
paravertebral muscles, with a limited range of motion in that area.
Dr. Mosley concluded that because more conservative therapy was not
working, plaintiff’s next option was surgery or a spinal cord
stimulator. CF 487. He referred plaintiff back to Dr. Briones for
medication management.        CF 489.
Dr. Souhair Garas
      The records of Dr. Souhair Garas, a psychiatrist with Central
Ohio Counseling, were provided by plaintiff’s counsel with a letter
dated December 19, 2015.         CF 734.      Plaintiff saw Dr. Garas on July
16, 2015, at which time plaintiff complained that his depression
was   getting    worse,    and   a   new      combination      of   medication   was
prescribed.      CF 752.    Plaintiff also saw Dr. Garas on August 16,
2015, and November 12, 2015, and Dr. Garas continued plaintiff on
medication.      CF 753-54.
      By letter dated January 28, 2016, Nurse Janet Thurston asked

                                         26
Dr. Garas to complete a mental capacity evaluation. CF 654-55. On
February 24, 2016, DRMS Claims Analyst Andrea Dube received a
voicemail from Dr. Garas’s assistant, who stated that Dr. Garas was
not going to respond to Nurse Thurston’s letter or complete the
medical evaluation form, as Dr. Garas did not think that plaintiff
should be on disability.      CF 602, 620-23.
      Plaintiff was seen by Dr. Garas on February 16, 2016.                 Dr.
Garas prescribed new medication. Dr. Garas observed that plaintiff
had full affect, with no thought disorders, and that plaintiff
reports that “in general, he is doing OK.”         CF 1026.       On March 6,
2016, Dr. Garas prescribed new medication.         CF 1025.
Janet Thurston, RN BSN
On   December   29,   2015,   Nurse   Thurston   completed    a    review   of
plaintiff’s claim record.       CF 757-765.      She noted the following
inconsistencies:
      -plaintiff reported on June 17, 2015, that he could not
      get an appointment with Dr. Whetstone, but Dr.
      Whetstone’s officer reported that plaintiff did not
      attend an appointment on April 21, 2015;

      -exam findings, including those of Dr. Brightman, showed
      normal motor exam (strength), sensation and reflexes;

      -Dr. Simek found extremely limited mobility of the lumbar
      spine, but no sensory loss or motor weakness, and
      balance, gait and coordination were intact;

      -plaintiff’s claims that he needed assistance with
      bathing and other activities of daily living were
      inconsistent with his reports that he traveled to New
      Mexico and walked on a farm;

      -plaintiff was discharged from physical therapy due to
      lack of follow-up;

      -the severity of reported pain symptoms was                   not
      consistent with the MRI and exam findings; and


                                      27
        -plaintiff’s reports of memory problems with medication
        were not consistent with the exam findings, with the
        exception of the July 2015 hospitalization, or with
        plaintiff’s reports of his activities, and were not
        supported by any neuropsychiatric testing.

CF 762-63.
        Nurse Thurston observed that although plaintiff had treated
with his primary care physician on a regular basis, treatment with
a   physical    medicine    and   rehabilitation   provider    or    a   pain
management provider would be appropriate specialities.               CF 764.
Nurse    Thurston   acknowledged    that   plaintiff   saw   Dr.    Simek,   a
physical medicine and rehab provider, who stated that no surgery
was necessary and suggested a home exercise program, and Dr.
Brightman, a neurosurgeon who referred plaintiff to Dr. Whetstone.
CF 687-88.     Nurse Thurston also noted that although plaintiff was
referred to Dr. Whetstone and to physical and aquatic therapy,
plaintiff did not see Dr. Whetstone, and stopped going to physical
therapy sessions.       CF 687.
        By letter to Dr. Briones dated February 25, 2016, Nurse
Thurston noted her concerns regarding plaintiff’s medical records
and invited Dr. Briones to provide any additional information which
would support her opinion concerning plaintiff’s marked mental
limitations.     CF 597-98.    No response was received.      CF 518.
Stewart Russell, D.O.
        Plaintiff’s medical records were reviewed by Stewart Russell,
D.O., an independent consultant board certified in occupational
medicine. His findings were documented in a report dated April 18,
2016.     CF 496-502.      In regard to plaintiff’s back problem, Dr.
Russell noted that:
        -the only finding on physical examination was tenderness


                                     28
     in the paraspinal musculature;

     -the MRI findings of mild central stenosis were
     essentially identical to findings in 2010, after which
     plaintiff continued to work;

     -there were no findings compatible with spinal stenosis
     in any physical exams;

     -there was nothing to do surgery on, and the alleged pain
     generator had not been identified;

     -pain as a symptom was not supported by the physical exam
     findings, and plaintiff’s complaints of pain were in
     excess of that indicated by the objective imaging and
     physical examination findings; and

     -rapidly increasing doses of opiates had not appreciably
     reduced plaintiff’s pain, and because there were no
     random urine screens in the file or pain contract,1 there
     was no evidence that plaintiff was taking his medication
     as directed.

CF 499-500.   Dr. Russell concluded that, in light of the lack of
physical exam findings and unchanged MRI evaluation for the last
five years, plaintiff’s pain complaints were in excess of what
would be expected, and there was no physical condition present that


     1
       A pain contract is an agreement between a pain management
physician and a patient under which the patient agrees to comply
with specified conditions as a prerequisite for treatment with
opioid medications. See, e.g., Kellems v. Astrue, 382 F. App’x
512, 514 (7th Cir. 2010)(under pain contract, physician agreed to
manage plaintiff’s pain medications if patient promised to obtain
ongoing psychological and psychiatric support for stress
management, to stop taking methadone, and to not seek prescriptions
from other doctors); Kovac v. Superior Dairy, Inc., 998 F.Supp.2d
609, 616 and n. 2 (N.D.Ohio 2014)(physician prescribed oxycodone
and OxyContin for leg pain pursuant to pain contract under which
plaintiff agreed to take the medication only as prescribed); Hommes
v. Astrue, No. 1:12CV12, 20120 WL 550730 at *9 (N.D.Ohio Sept. 26,
2012)(where plaintiff signed pain contract agreeing not to take
prescription medications from other physicians, treating physician
stopped prescribing Percoset when informed that plaintiff was
undergoing Suboxone treatment).

                                29
would preclude full-time sedentary activity.               CF 500.      He also
opined that the restrictions and limitations posed by Dr. Briones
in her physician’s statement were overly restrictive, and were
based solely on plaintiff’s pain complaints without evidence of
objective pathology, such as imaging studies or electrodiagnostic
tests, to support plaintiff’s complaints.             CF 500.
     In   regard   to   plaintiff’s        mental    condition,   Dr.   Russell
observed that treatment of plaintiff’s depression with anti-anxiety
medication and an antidepressant appeared to be successful and that
plaintiff’s psychiatrist, Dr. Garas, stated that plaintiff was not
impaired by his mental health conditions.             Dr. Russell noted that
cognitive side effects as a result of opiate use generally last
less than two weeks, after which the patient adjusts to them.                 Dr.
Russell concluded that, in light of the length of time plaintiff
had been taking opiates, plaintiff’s claim that the drugs were
impacting    his   memory   and   other     cognitive    abilities      was   not
supported.    Dr. Russell noted that the only long-term side effect
of opiate use is constipation, which would not preclude full-time
sedentary work. Dr. Russell also expressed concern about the rapid
increase in oxycodone dosage without appropriate drug testing from
October, 2015, to January, 2016.           CF 501.   Dr. Russell opined that
plaintiff would likely have been impaired from any occupation in
July and August of 2015 (the period of time near his hospital
admission from July 19-23, 2015).              CF 500.      Aside from that
exception, Dr. Russell stated he would give greater weight to the
opinion of Dr. Garas that plaintiff was not disabled due to his
mental conditions.      CF 500.    In a letter dated May 3, 2016, Dr.
Russell invited Dr. Briones to respond to his findings, but no
response was received.      CF 422, 427-28.

                                      30
Janet Thurston, RN
       In a May 23, 2016, addendum to her December 29, 2015, report,
Nurse Thurston considered Dr. Russell’s file review.                    Based on the
lack    of    objective    information         in    plaintiff’s    file    and    the
inconsistencies     noted    in     her   previous        review,   Nurse   Thurston
concluded that there was no support for the restrictions and
limitations posed by Dr. Briones. She concurred with Dr. Russell’s
conclusion that no condition was present that would preclude
plaintiff from engaging in full-time sedentary activity.                      CF 415.
Appeals Decision
       By letter dated May 26, 2016, plaintiff’s counsel was advised
that DRMS had denied plaintiff’s appeal.                  CF 395-400.    The letter
noted that additional records submitted on appeal were considered,
and that plaintiff’s claim was re-evaluated in its totality.                       CF
396.    The letter discussed at length the file reviews by Nurse
Thurston and Dr. Russell and referred to the vocational analysis by
Ms. Wiley-Gilpatrick.        DRMS found that the evidence supported the
previous finding that plaintiff was capable of performing full time
sedentary        work     (except    for       the    July   and    August,      2015,
hospitalization     period),      and     that      his   regular   occupation     was
performed at the sedentary physical demand level.                   DRMS concluded
that    the    previous    decision       to     deny     plaintiff’s    claim     was
appropriate. CF 396-399.          After receipt of this letter, plaintiff
filed the instant action.


V. Analysis
A. Regular Attendance
1. DRMS Decisions
       To establish that he is “totally disabled,” plaintiff is

                                          31
required to prove that he met the requirements for LTD benefits as
of May 12, 2015, the day following termination of his short term
disability benefits.       One of those requirements is that plaintiff
was under the “regular attendance” of a physician for injury or
sickness.     Plan, Section 2, P 69; Section 8, P 89.                  To meet this
requirement, plaintiff had to show that he: “1) personally visits
a Physician as medically required according to standard medical
practice, to effectively manage and treat his Disability; 2) is
receiving   the     most   appropriate       treatment      and    care      that   will
maximize his medical improvement and aid in his return to work; and
3) is receiving care by a Physician whose specialty or clinical
experience is appropriate for the disability.                   Plan, Section 2, P
68.   The use of the conjunctive “and” rather than the disjunctive
“or” in this Plan definition indicates that plaintiff is required
to prove all three of these elements. In denying plaintiff’s claim
on July 17, 2015, DRMS found that plaintiff failed to establish all
three of the “regular attendance” components.                     CF 124-126.       The
original decision denying benefits was upheld on appeal.                       CF 399.
      Plaintiff contends that the final decision on appeal did not
rely on his failure to meet the “regular attendance” requirement,
but rather affirmed the original decision based solely on the
finding that he was capable of performing his former regular
occupation.      This court disagrees.            The decision on appeal quotes
the   “regular    attendance”    definition          in   the   Plan    as    being   a
“relevant part” of the policy under which plaintiff was covered.
CF 395.    The appeal letter notes that the July 17, 2015, decision
letter    advised    plaintiff   that        he    had    not   met    the    “regular
attendance” requirement, and incorporates that letter by reference,
stating: “Please refer to the July 17, 2015 letter for complete

                                        32
details   of     the    denial   of    Mr.     Bruton’s    benefits.”      CF    396.
Commenting on “regular attendance” requirements, the appeal letter
refers to Nurse Thurston’s review comments, at CF 763-64, about the
lack of appropriate care for plaintiff’s chronic back pain and his
failure     to    follow     through     with       his   providers’    recommended
treatment, including his failure to attend his appointment with Dr.
Whetstone      and     his   discharge       from    physical   therapy    due     to
nonattendance.         CF 396-97.        The appeal letter also notes Dr.
Russell’s observations that Dr. Briones did not perform random
urine drug screens, and that there was no evidence that plaintiff
was taking his medication as directed.                CF 398.   The appeal letter
concludes, “Therefore, we conclude our original decision to deny
Mr. Bruton’s claim was appropriate and we are unable to reverse the
decision.”       CF 399.     The appeal letter was sufficient to address
and incorporate the “regular attendance” issues raised by the
original decision.


2. “Regular Attendance” Requirements
a. Personally Visit a Physician
     The first issue is whether plaintiff personally visited a
physician as medically required according to standard medical
practice to effectively manage and treat his disability. Plaintiff
saw Dr. Briones, his primary care physician for treatment of his
back pain.       Plaintiff argues that his treatment by Dr. Briones was
sufficient to satisfy this requirement.
     The record includes the summaries of the meetings between
Nurse Waterman and Dr. Tossi on July 9 and 10, 2015.                    CF 101-03.
Although plaintiff contends that these notes reflect only the
conclusions of Nurse Waterman and that Dr. Tossi never determined

                                          33
that his treatment with Dr. Briones was not appropriate, it is
clear from the summaries that Dr. Tossi also participated in these
meetings and reviewed plaintiff’s file.       There is no indication in
the notes that Dr. Tossi disagreed with any of the conclusions
documented by Nurse Waterman.
     In her report of June 23, 2015, Nurse Waterman commented that
it was not clear why plaintiff did not seek additional treatment
with Dr. Whetstone, a pain management specialist, as recommended by
Dr. Brightman, a neurologist, particularly in light of plaintiff’s
reports of significantly decreased function and increased pain.
Nurse Waterman also observed that it was not unreasonable for
plaintiff’s primary care physician to monitor his narcotics.             CF
161-162.    However, her notes of her later meetings with Dr. Tocci
on July 9 and 10, 2015, suggest that her views on that point had
changed.
     On July 9, 2015, Nurse Waterman discussed plaintiff’s file
with Dr. Tocci.      Nurse Waterman noted that plaintiff had been
getting regular treatment from his primary care provider with
progressive increases in narcotic dosages, but that plaintiff’s
claim that he could not get an appointment with Dr. Whetstone was
inconsistent with the report from Dr. Whetstone’s office that
plaintiff had an appointment but did not show up.             CF 103.    At
their meeting on July 10, 2015, Nurse Waterman and Dr. Tossi
discussed plaintiff’s file with DRMS Manager Ferrante and Analyst
Nixon.     CF 102.     Manager Ferrante and Analyst Nixon asked the
medical consultants if plaintiff was visiting a physician as
medically   required    according   to   standard   medical   practice   to
effectively manage and treat his back pain.         CF 102.   The meeting
notes express the conclusion of Nurse Waterman and Dr. Tocci that

                                    34
plaintiff had not visited a physician as medically required to
treat his back pain because: 1) plaintiff’s back pain was being
managed by Dr. Briones, a family practitioner who would not be
considered a specialist in pain management; and 2) Dr. Briones
managed plaintiff’s back pain with increasing doses of narcotics,
despite   plaintiff’s   claims   that    the   increased   doses   did   not
decrease his pain, and despite the fact that plaintiff’s physical
exams were largely unremarkable, with few abnormalities being
noted.    CF 102.
     Plaintiff’s file was reviewed during the appeal by Nurse
Thurston, who opined, “It does not appear that the claimant is
receiving the most appropriate care from his PCP [primary care
physician] as he has had worsening pain complaints with escalating
doses of narcotics on a regular basis.”         CF 764.    She also noted
that Dr. Briones had repeatedly advised plaintiff to seek treatment
with a physical medicine and rehabilitation (“PMR”) provider to
more effectively manage and treat his symptoms, but that he did not
follow through with that recommendation.        CF 764, citing treatment
records from Dr. Briones.        See CF 280 (May 21, 2014, treatment
record noting followup with a PMR as part of treatment plan); CF
272 (February 3, 2015, treatment record noting followup with a
PMR); CF 268 (March 16, 2015, treatment record noting referral to
Dr. Whetstone); CF 145 (June 24, 2015, treatment record noting plan
to refer to a PMR if MRI is unchanged); CF 775 (July 8, 2015,
treatment record noting followup with a PMR); and CF 773 (August 5,
2015, treatment record recommending referral to a PMR in light of




                                    35
recent hospitalization2).
        Plaintiff’s records were also reviewed during the appeal by
Dr. Russell.      CF 502.     Although Dr. Russell did not specifically
express an opinion in his April 18, 2016, report concerning whether
plaintiff was visiting a physician as medically required according
to standard medical practice to effectively manage and treat his
back pain, he did express concerns about plaintiff’s treatment by
Dr. Briones      which are relevant to that issue.      Dr. Russell noted
that there was no pain contract in the file, and that, because
there were no random urine drug screens, there was no evidence that
plaintiff was taking his medication as directed as opposed to
diverting it elsewhere.        CF 499.     Dr. Russell also observed that,
despite the lack of an identified pain generator or physical and
imaging exam findings supporting plaintiff’s complaints of pain,
plaintiff had been treated with rapidly increasing doses of opiates
which, according to plaintiff, had not appreciably reduced his
pain.       CF 499-500.   After reviewing additional records from Dr.
Briones, Dr. Russell indicated that his opinion that plaintiff was
not disabled was unchanged and stated, “I would be very concerned
about the rapid increase in oxycodone dosage in the three month
interval from 10/2015 to 1/2016, especially without appropriate
drug testing.”      CF 501.
        Having reviewed the treatment records de novo, the court
agrees with the assessment of the above experts.            Those records
show that plaintiff was prescribed increasing doses of opiate pain


        2
      Although plaintiff did see Dr. Simik, a PMR specialist, on
August 17, 2015, he did not pursue any additional treatment with
Dr. Simik, who had a lengthy discussion with plaintiff concerning
treatment options. CF 453.

                                      36
medication despite largely normal physical exam findings, with no
pain contract or drug testing.            The lack of any monitoring of
plaintiff’s pain medication is troubling in light of the February
12, 2016, report of Dr. Mosley, a pain management specialist, who
determined that plaintiff was at high risk for medication misuse.
CF 446.    The records of plaintiff’s hospital admission on July 19,
2015, for complaints of abdominal pain, nausea, vomiting, diarrhea,
and altered mental state also support a finding that plaintiff’s
treatment with pain medication was not being effectively monitored
by Dr. Briones, who was not a specialist in pain management.          The
hospital records indicate that the cause of plaintiff’s symptoms
was     “likely   multifactorial     with    polypharmacy   and   alcohol
withdrawals” and “due to long-standing opioid use.”         CF 842.   The
records note that number of medications had been changed recently,
and plaintiff had stopped taking his opioid medication the previous
day due to constipation.    CF 847.
        The court agrees with the Plan’s decision on this branch of
the “regular attendance” provision, and finds that plaintiff did
not personally visit a physician as medically required according to
standard medical practice to effectively manage and treat his back
pain.


b. Receive the Most Appropriate Treatment
        The second element of the “regular attendance” definition
requires proof that the claimant “is receiving the most appropriate
treatment and care that will maximize his medical improvement and
aid in his return to work.”        Plan, Section 2, P 68.     DRMS found
that plaintiff was not receiving the most appropriate treatment
that would maximize his medical improvement, noting plaintiff’s

                                     37
failure to have a repeat MRI, to try aquatic therapy, or to follow
through with the referral to Dr. Whetstone, a physical medicine and
rehabilitation specialist.
     In regard to the recommended MRI, the record indicates that
Dr. Briones discussed the need for another MRI with plaintiff on
May 26, 2015, but plaintiff stated that he would prefer to delay
the MRI for four weeks until he changed to new insurance.                 CF 143.
Plaintiff told Analyst Nixon on June 17, 2015, that he could not
afford another MRI, as his insurance would not pay for it so soon
after the January MRI.        CF 175.    Plaintiff informed Analyst Nixon
on July 14, 2015, that the MRI in January cost $1,200 and that he
could not afford anther one.       CF 100.
     Plaintiff argues that the fact that he did not follow his
doctor’s recommendation for another MRI should be excused because
of the cost.      However, the Plan provides that benefits are paid
only when “proof of continued Disability is submitted to AUL upon
request and the Person is under the Regular Attendance and care of
a Physician. The proof must be submitted at the Person’s expense.”
Plan,   Section   8,   P85.     There        is   no   cost   exception   to   this
requirement under the Plan.       This provision and the other “regular
attendance” requirements would be nullified if all a claimant had
to do to avoid their application was to plead the inability to
afford any kind of treatment.
     Plaintiff also contends that “most appropriate treatment” may
not necessarily be optimal treatment or the best treatment money
can buy.   He argues that another MRI was not “the most appropriate
treatment” because there has been no showing that another MRI would
have altered his doctor’s treatment plan. By the same token, there
is no evidence that the results of another MRI would not have

                                        38
changed plaintiff’s treatment plan.          Because another MRI was never
performed, there is no way of definitively knowing what the results
would have been or what impact those results would have had on
plaintiff’s treatment.
       There is no Plan language which requires that a diagnostic
test be successful or achieve a particular outcome.             A diagnostic
test may constitute the “most appropriate treatment” for attempting
to identify the cause of symptoms such as pain even if the test,
when   performed,    simply    eliminates     a    particular   cause    or   is
inconclusive.    When Dr. Briones discussed the need for another MRI
with plaintiff on May 26, 2015, see CF 143, she had been treating
plaintiff for over a year.            Dr. Briones may well have been
frustrated by plaintiff’s reports that he had no decrease in pain
despite a steady increase in the dosage of opiate medication being
prescribed.     Dr. Briones could reasonably have concluded that
another MRI, possibly interpreted by a different physician, might
reveal the elusive “pain generator” referred to by Dr. Russell, CF
499, which had previously escaped detection.            The record evidence
demonstrates that another MRI was the “most appropriate treatment”
option for Dr. Briones to pursue under these circumstances.
       The record also shows that plaintiff failed to pursue the
aquatic   therapy    recommended     by    Mount   Carmel   Rehab   Services,
plaintiff’s physical therapy provider.             He cancelled his aquatic
therapy appointment without rescheduling.               CF 188.     Plaintiff
argues that because he noticed no improvement with other types of
physical therapy, he should not be penalized for not engaging in
aquatic therapy.          However, plaintiff did not attend even one
aquatic therapy session, and offers nothing but his own lay opinion
that   this   type   of    therapy   would   not    “maximize     his   medical

                                      39
improvement or aid in his return to work.”      Plan, Section 2, P 68.
The fact that his physical therapy treatment provider recommended
this type of treatment is evidence that it was the most appropriate
treatment.    By   not   trying   the   recommended   aquatic   therapy,
plaintiff failed to show that he was receiving the most appropriate
treatment.
     The record further shows that plaintiff did not follow through
with the February 16, 2015, referral by Dr. Brightman to Dr.
Whetstone, a physical medicine and rehabilitation specialist.        CF
225-256. Plaintiff offered three different excuses for his failure
to see Dr. Whetstone.    He first told Analyst Nixon that there was
a three-month wait for an appointment. When Analyst Nixon informed
him that DRMS was aware that plaintiff had an appointment with Dr.
Whetstone on April 21, 2015, but did not attend that appointment,
plaintiff then stated that this was because of the cost and because
he had seen a pain management provider for injections in the past
and they never worked.      CF 100.     Plaintiff later stated, via a
letter from his attorney, that he thought that the appointment was
for physical therapy and he was already in a physical therapy
program at the time.     CF 691-92.
     Plaintiff’s claims as to why the referral to Dr. Whetstone was
not appropriate treatment are based on speculation.              Because
plaintiff never consulted with Dr. Whetstone, there is no evidence
as to what type of treatment may have been recommended by Dr.
Whetstone.   He may have recommended a different type of treatment
that plaintiff had not tried before.       There is no way of knowing
whether the treatment which would have been recommended by Dr.
Whetstone would have had no effect on plaintiff’s pain.         The fact
that other treatments had not worked indicates that pursuing

                                   40
another treatment option with Dr. Whetstone, a specialist in pain
management, was the most appropriate treatment that Dr. Brightman,
a neurologist, could recommend in light of plaintiff’s medical
history.     By not following through with this referral, plaintiff
was not receiving the “most appropriate treatment” available.           The
court also notes that after the initial denial of his LTD claim,
plaintiff saw Dr. Simek, a physical medicine and rehabilitation
specialist, on August 17, 2015.          CF 453.   Although Dr. Simek’s
notes reflect that he and plaintiff discussed various treatment
options, there is no evidence that plaintiff returned to Dr. Simek
for further treatment.
        The court finds that plaintiff failed to prove that he was
“receiving the most appropriate treatment and care that will
maximize his medical improvement and aid in his return to work.”
Plan, Section 2, P 68.


c. Receiving Care by a Specialist
        The third element of the “regular attendance” requirement is
that the claimant is receiving care by a physician whose specialty
or clinical experience is appropriate for the disability.             Plan,
Section 2, P 68.    DRMS concluded that plaintiff had not satisfied
this element because his pain was being managed with increasing
doses of narcotics by Dr. Briones, a primary care physician who
would not be considered a specialist in the management of chronic
pain.    CF 126.
        Although Nurse Waterman initially noted in her report of June
23, 2015, that it was not unreasonable for Dr. Briones to monitor
plaintiff’s     narcotics,   she   further   stated   that   “given     the
Claimant’s reports of significantly decreased function as well as

                                    41
increased pain, it is unclear why he has not sought out additional
treatment with pain management as was recommended.”               CF 162.     Upon
discussing plaintiff’s file on July 10, 2015, Dr. Tossi and Nurse
Waterman concluded that Dr. Briones was not a specialist in the
management of chronic pain, “particularly when coupled with his
increasing pain level despite increased dosages of narcotics.”                  CF
102.    They opined that plaintiff was not receiving care from a
physician whose speciality or clinical expertise is appropriate.
CF 102.
       Nurse Thurston noted in her report of December 29, 2015, that
it would be appropriate for plaintiff to treat with a physical
medicine and rehabilitation provider or a pain management provider.
Nurse Thurston commented that Dr. Briones had repeatedly advised
plaintiff       to   seek   treatment     from   such   a   specialist   to   more
effectively manage and treat his symptoms, but that plaintiff did
not    follow    through    with   this    recommendation.       CF   764.     She
concluded, “It does not appear that the claimant is receiving the
most appropriate care from his PCP as he has had worsening pain
complaints with escalating doses of narcotics on a regular basis.”
CF 764. In his report, Dr. Russell expressed concern over the lack
of a pain contract and the rapid increase in oxycodone dosage
prescribed by Dr. Briones, without appropriate drug testing or
random urine drug screens.          CF 499, 501.
       Based on a de novo review of the records, this court agrees
with the above expert opinions and with the Plan’s conclusion that
plaintiff was not receiving care by a physician whose specialty or
clinical experience was appropriate for his back pain.




                                          42
B. Total Disability
1. Plaintiff’s Regular Occupation
     To prove that he is “totally disabled,” plaintiff also had to
prove that he “cannot perform the Material and Substantial Duties
of his Regular Occupation[.]    Plan, Section 2, P 69.    The term
“REGULAR OCCUPATION” means the claimant’s occupation “as it is
recognized in the general workplace and according to industry
standards[,]” not the specific job tasks the claimant performed for
the employer.   Plan, Section 2, P 68.
     In denying plaintiff’s claim for LTD benefits, DRMS relied on
the report of Nancy Wiley-Gilpatrick, a vocational rehabilitation
counselor who analyzed plaintiff’s job description with his former
employer, Resource Ventures.   She determined that in the national
economy, plaintiff’s occupation was most analogous to the position
of Manager, Data Processing, a position performed at the sedentary
level. CF 164. In her June 18, 2015, report, Ms. Wiley-Gilpatrick
explained that the sedentary level was work involving exerting up
to ten pounds of force occasionally, exerting a negligible amount
of force frequently to lift, carry, push, pull or otherwise move
objects, including the human body, and sitting most of the time,
with brief periods of time for walking or standing required only
occasionally.   CF 164.   There is no evidence in the record which
contradicts Ms. Wiley-Gilpatrick’s opinion.   The court finds that
plaintiff’s regular occupation was performed at the sedentary level
in the general workplace and according to industry standards.


2. Claim of Disability Due to Back Pain
     In regard to plaintiff’s claim that he was disabled due to
back pain, the record includes two attending physician statements

                                 43
completed by Dr. Briones.             In the initial attending physician
statement dated February 12, 2015, Dr. Briones checked the box
indicating that plaintiff was capable of sedentary activity.                        CF
374.    She indicated that plaintiff could occasionally bend, climb,
reach, kneel, squat, crawl, push/pull, and lift up to ten pounds.
She also specified that plaintiff should not bend, twist, stand for
more than thirty minutes at a time, or sit more than one hour at a
time.     CF 374.
        On   April    20,   2015,    Dr.    Briones       completed    an   attending
physician’s statement which was submitted by plaintiff to begin the
review procedure for his claim for LTD benefits.                         Dr. Briones
indicated     that     plaintiff    should       avoid,    or   was    incapable   of,
bending, twisting, lifting, strenuous activity, exercising outside
a   physical     therapy    program,       and   coping     with     stressful,    high
emotional      situations.      CF    319.        Dr.     Briones     specified    that
plaintiff could engage in zero hours of sedentary activity and was
house confined, and that she did not expect any significant
improvement in the future.           CF 320.
        Other treatment records contradict the April, 2015, opinion of
Dr. Briones.         According to the report of Dr. Daniel J. White, the
2015 MRI showed no significant abnormality in some areas, and only
mild     lower   lumbar     spondylosis,         mild     acquired    central     canal
stenosis, and mild foraminal narrowing in other areas.                      There was
no significant change from the 2010 MRI and the 2015 MRI.                       CF 246.
The February 16, 2015, exam by Dr. Brightman, a neurologist, noted
plaintiff’s complaints of pain and a positive straight leg raising
on the right at ninety degrees, but normal motor, sensory and
reflex testing, good peripheral muscle tone, and a normal mental
status exam. She further observed that the 2015 MRI showed mild to

                                           44
moderate spinal stenosis in two locations, but that the disks
looked good and there was no degenerative disk disease.                        She
diagnosed moderate spinal stenosis. CF 255-256. During the August
17, 2015, examination by Dr. Simek, a physical medicine and
rehabilitation specialist, plaintiff was limited in the lumbar
spine area with flexion and extension with poor effort due to pain,
but the examination showed no abnormality, the spine was negative
for posterior tenderness, no motor weakness was noted, and balance
and gait were intact.        Dr. Simek saw no indication for surgery.           CF
453.
        The record includes the treatment notes of Dr. Briones, but
those notes do not support the extent of the limitations posed in
the April attending physician’s statement.                As Nurse Waterman
observed in her report of June 23, 2015, the treatment records of
Dr. Briones noted tenderness with palpitation to the paraspinal
muscles,    occasional    findings    of    decreased    strength,      and   gait
favoring the affected side, but most physical exam findings were
normal.     CF 161.     Nurse Waterman opined that the physical exam
findings    as   a   whole    were   inconsistent   with    a    significantly
impairing back condition.        CF 161.     She also remarked on the lack
of any clear change in plaintiff’s condition between Dr. Briones’s
February 12, 2015, evaluation stating that plaintiff was capable of
sedentary level activity and the April, 2015, attending physician
statement opining that plaintiff was incapable of even sedentary
work.    CF 161.     Nurse Waterman concluded that the medical records
did not support the restrictions indicated in the April, 2015,
attending    physician’s      statement,    and   that   there    was    minimal
objective data to support a loss of function due to back pain.                  CF
161-62.    Based on this court’s review of the treatment records of

                                       45
Dr. Briones and the other treating physicians, Nurse Waterman’s
analysis of these records is accurate.
       On   February   12,    2016,   Dr.     Mosley,    a   pain   management
specialist, examined plaintiff.            However, the reliability of Dr.
Mosley’s assessment of plaintiff’s physical condition is undermined
to some extent by other evidence.          Dr. Mosley noted tenderness and
spasms in the lumbar spine and paravertebral muscles, with a
limited range of motion.       On that same day, plaintiff was observed
driving onto the driveway of his residence, using his left foot to
kick open and to hold the driver’s door open while holding a stack
of papers, and walking towards the residence without any guarded
motion.     See CF 592.      Dr. Mosley referred plaintiff back to Dr.
Briones for medication management.             CF 489.       However, several
experts concluded that Dr. Briones was not a specialist in pain
management    and   raised    questions     concerning   her    management   of
plaintiff’s medications.       Dr. Mosley opined that plaintiff’s next
option was surgery or a spinal cord stimulator.              CF 488.   Although
Dr. Mosley noted that imaging studies had been done on plaintiff’s
lumbar region, see CF 487, he did not indicate that he had reviewed
or considered the MRI results.        In contrast, Dr. Russell disagreed
with Dr. Mosley’s assessment that back surgery or a spinal cord
stimulator were viable treatment options.          He noted that there was
nothing to do surgery on, as the alleged pain generator had not
been identified and there was no evidence of degenerative or
bulging discs, facet arthropathy, or nerve root pressure.               CF 499-
500.
       The opinion of Dr. Russell also refutes the April attending
physician’s statement.       Dr. Russell observed that the MRI findings
in 2015 were essentially identical to the findings in 2010, after

                                      46
which plaintiff continued to work.          CF 499.      Dr. Russell also
noted that plaintiff’s only symptom was pain, and that his pain
complaints were in excess of what would be expected based on the
objective imaging and physical examination findings.             CF 500.    Dr.
Russell concluded that the restrictions and limitations posed by
Dr.   Briones    were    excessive,   as   they   were   based     solely    on
plaintiff’s      pain   complaints    without     evidence   of    objective
pathology, such as imaging studies or electrodiagnostic tests, to
support those complaints.       CF 500.
      Dr. Russell opined that plaintiff “would have likely been
impaired from any occupation in July and August 2015.”               CF 500.
This refers to the general time frame around plaintiff’s July
hospitalization.        CF 806-875.    The hospital records show that
following his admission on July 19, 2015, plaintiff’s symptoms
resolved after starting Valium, and that he improved throughout the
period of hospitalization through his discharge on July 23, 2015.
CF 842.     This brief five-day period of hospitalization does not
establish that plaintiff was totally disabled as of May 12, 2015,
the date LTD benefits would have commenced if eligibility had been
shown, or that he was totally disabled as of July 17, 2015, the
date DRMS denied the claim for benefits.
      Nurse     Thurston   reviewed   plaintiff’s     records     during    the
pendency of the appeal.       She opined that there was no support for
the restrictions and limitations posed by Dr. Briones, and agreed
with Dr. Russell’s conclusion that no condition was present that
would preclude plaintiff from engaging in full-time sedentary
activity.     CF 415.      In her report of December 29, 2015, Nurse
Thurston noted that the severity of the reported pain symptoms was
not consistent with the MRI and exam findings.           CF 763.    She also

                                      47
cited a July, 2015, hospital record documenting plaintiff’s report
that he traveled to New Mexico in April, 2015, and walked on a farm
along a stream in July of 2015.           CF 763, 849.      Plaintiff also
traveled to New Mexico in August of 2015 to attend his father’s
funeral.    CR 691-92.
     The court finds that the administrative record does not
establish by a preponderance of the evidence that plaintiff was
totally disabled due to his back condition so as to be unable to
perform    the   material   and   substantial   duties    of   his   regular
occupation, which, according to the uncontested opinion of Ms.
Wiley-Gilpatrick, was performed at the sedentary level.                 The
treatment records of Dr. Briones document plaintiff’s subjective
complaints of pain, particularly in regard to tender paraspinal
muscles, and occasionally an unsteady gait.       However, the physical
exam findings largely document an otherwise normal curvature of the
spine with no vertebral spine tenderness, negative straight leg
raise, and normal sensory and reflex exams.              Dr. Briones first
opined in her February 12, 2015, attending physician’s statement
that plaintiff was capable of engaging in sedentary work, and
indicated a return-to-work date of May 8, 2015.           In her April 20,
2015, attending physician’s statement, Dr. Briones indicated that
plaintiff was incapable of engaging in any work without pointing to
any change in plaintiff’s condition in the preceding two-month
period to justify that opinion.
     The court notes that Dr. Briones was the only physician who
expressed the opinion that plaintiff was unable to engage in
employment.      Although Dr. Briones is a treating physician, courts
in ERISA cases have held that no special weight or deference must
be accorded to the opinions of the plaintiff’s treating physician.

                                     48
Balmert v. Reliance Standard Life Ins. Co., 601 F.3d 497, 504 (6th
Cir. 2010)(citing Black & Decker Disability Plan v. Nord, 538 U.S.
822, 831 (2003)); Calvert v. Firstar Finance, Inc., 409 F.3d 286,
293 (6th Cir. 2005)(“treating physician rule” does not apply in the
ERISA context). A lack of objective medical evidence upon which to
base a treating physician’s opinion is sufficient reason for a
decision not to credit that opinion.        Boone v. Liberty Life Assur.
Co. of Boston, 161 F.App’x 469, 473 (6th Cir. 2005).
     The court accepts the expert opinions of Nurse Waterman and
Nurse Thurston that the physical exam findings as a whole were
inconsistent with a significantly impairing back condition.          The
court     agrees   with   Dr.   Russell’s    expert   observations   that
plaintiff’s only symptom was pain, and that his pain complaints
were in excess of objective imaging and physical examination
findings.     The court is also persuaded by the expert opinions of
Nurse Thurston and Dr. Russell that there is no support for the
restrictions and limitations posed by Dr. Briones, which are based
solely on plaintiff’s pain complaints without evidence of objective
pathology.     The court concludes that there is a lack of objective
medical and other evidence to support Dr. Briones’s opinion that
plaintiff is incapable of his regular sedentary employment, and the
court rejects that opinion.
        The court acknowledges that no functional capacity evaluation
(“FCE”) was obtained in this case.       Nurse Waterman’s notes of her
July 9, 2015, meeting with Dr. Tocci state that “[after discussion
with Dr. Tocci, recommendation was made for [an] FCE ... for
definitive examination of function.”          CF 103.    However, Nurse
Waterman and Dr. Tocci met the next day with Analyst Nixon, at
which time plaintiff’s claim was essentially resolved in their view

                                    49
by his failure to meet the “regular attendance” requirement.           CF
102.
       The fact that DRMS did not arrange for an FCE in this case
does not weigh in favor of plaintiff’s claim for benefits or
undermine a finding of nondisability. Nothing in the Plan language
required AUL to obtain an FCE.           Rather, the Plan gives AUL the
discretionary “right” to require a physical examination which “may
be exercised as often as is reasonably necessary, as determined by
AUL[.]”   Plan, Section 7A, P 82.    The Plan places the burden on the
claimant to furnish proof that the claimant is totally disabled.
See Plan, Section 8, P 89, 92.       Plaintiff’s medical records were
reviewed by two medical consultants, Nurse Waterman and Dr. Tocci,
at the initial level, and by two new medical consultants, Nurse
Thurston and Dr. Russell, at the appeals level.            These medical
records   documented   the   observations      of   plaintiff’s   treating
physicians, who did personally examine plaintiff.
       The court also concludes that the fact that short term
disability benefits were awarded in this case does not support an
award of LTD benefits because the two determinations were based on
different records.     On March 30, 2015, the date of the award of
short term disability benefits, DRMS had a handful of medical
records, including the February 12, 2015, attending physician
statement of Dr. Briones. In that statement, Dr. Briones expressed
the opinion that plaintiff had marked limitations.         She indicated
that the MRI revealed spinal stenosis and spondylosis (notably with
no discussion of the mild nature of those conditions, see CF 246),
and stated that plaintiff had depression, anxiety, and memory loss.
CF 373-374.   DRMS Nurse Cindi Read concluded that the records then
before her indicated that plaintiff’s physical and mental health

                                    50
conditions, taken together, would be impairing, and that an award
of short term benefits through May was warranted.                CF 323.     She
advanced no opinion as to whether LTD benefits should be awarded.
Even Dr. Briones indicated that she planned to release plaintiff to
return to work on May 8, 2015, which suggested that plaintiff’s
level of impairment at the time was temporary.              CF 374.
     In   contrast,     as   Analyst        Nixon   informed    plaintiff,    an
application for LTD benefits could “involve a detailed and lengthy
evaluation process.”     CF 311.   Plaintiff’s LTD claim was initially
denied based on many additional medical records and the review of
plaintiff’s file by two medical consultants. The appeal was denied
following the receipt of even more medical records and a review of
the updated file by two additional medical consultants.
     Based   on   the    foregoing,         the     court   agrees    with   the
determination of DRMS that plaintiff was not physically disabled
due to back pain from performing the material and substantial
duties of his regular sedentary occupation.


3. Claim of Disability Due to Mental Health Issues
     Dr. Brightman noted a normal mental health status exam in her
treatment record of February 16, 2015.                CF 255.    However, Dr.
Briones stated in her attending physician statement dated April 20,
2015, that plaintiff had depression with anxiety, a depressed mood,
and a high stress level.       CF 319.        She specified that plaintiff
should avoid stressful and highly emotional situations.                 CF 319.
She checked the box indicating that plaintiff was unable to engage
in stress situations or interpersonal relationships.                   CF 320.
After that date, plaintiff began psychiatric treatment with Dr.
Garas.

                                       51
     The     record   includes    treatment      records   documenting    six
counseling sessions with Dr. Garas during the one-year period from
April, 2015, through March, 2016. CF 751-54, 1024-25. At the time
of the initial decision denying benefits, only an intake interview
and the notes from plaintiff’s appointment with Dr. Garas on April
27, 2015, had been submitted.        Additional records from Dr. Garas
were submitted during the appeal.          These records indicate that Dr.
Garas prescribed medication to treat plaintiff’s depression.               CF
752-754, 1025-25. However, Dr. Garas declined to complete a mental
capacity evaluation form, stating that she did not think that
plaintiff should be on disability.          CF 602, 620-23.
     In her report of June 23, 2015, Nurse Waterman noted that
plaintiff’s statement that he was attending only monthly counseling
sessions was inconsistent with a significantly impairing mental
condition.     CF 161.     Nurse Thurston observed in her December 29,
2015, report that no neuropsychiatric testing had been done.               CF
762-63.    In his April 18, 2016, review of the file, Dr. Russell
noted that plaintiff’s treatment with an anti-anxiety medication
and an antidepressant appeared to be successful.                CF 500.   Dr.
Russell acknowledged the opinion of Dr. Briones that plaintiff was
impaired by his behavioral health conditions.              However, he gave
greater    weight     to   the   opinion    of   Dr.   Garas,    plaintiff’s
psychiatrist, that plaintiff was not disabled due to his mental
symptoms, as she was a more appropriate provider to comment on
these conditions.      CF 500.
     The court finds that the record fails to establish that
plaintiff is disabled due to his mental conditions.              Dr. Briones
noted on the April 20, 2015, attending physician’s statement that
plaintiff had been diagnosed as having depression with anxiety;

                                     52
that he had symptoms consisting of depressed mood and a high stress
level; and that he should avoid stressful and highly emotional
situations; and that he was unable to engage in interpersonal
relations.     CF 319-20.      However, she gave no explanation on this
form as to the basis for these conclusions or how these limitations
would preclude plaintiff from engaging in his regular occupation.
Her conclusions are not supported by neuropsychiatric testing.                      In
addition, Dr. Briones is not a specialist in mental health.                       As of
April,    2015,    Dr.   Garas      took   over    plaintiff’s         mental   health
counseling and treatment.           Dr. Garas stated that she did not feel
that plaintiff’s mental health conditions were disabling.                       CF 602,
620-23.    As a specialist in psychiatry, Dr. Garas was in a better
position to express an opinion concerning plaintiff’s mental health
conditions.
      The record also fails to show that plaintiff is disabled
because he is taking various medications. Dr. Russell noted in his
report that the cognitive effects of opiate use generally last less
than two weeks, after which the patient adjusts to them.                        CF 500
He stated that based on the length of time plaintiff had been
taking opiates, the case “for ongoing cognitive effects is not
supported.”       CF 500.    Dr. Russell further indicated that the only
long-term side effect of opiates is constipation, which would not
preclude full-time sedentary work.                CF 500.    In her report dated
December 29, 2015, Nurse Thurston noted that plaintiff’s reports of
memory problems while taking medication were not consistent with
the   exam    findings      (with    the    exception       of   the    July,    2015,
hospitalization) or with plaintiff’s reports of his activities. CF
762-63.      Dr.    Garas,   plaintiff’s        treating     psychiatrist,       never
expressed the opinion that the medication she prescribed to treat

                                           53
plaintiff’s depression and anxiety would affect his cognitive
ability to perform his regular occupation.              CF 602, 620-23.      In
fact,    none   of    plaintiff’s   treating    physicians,     including   Dr.
Briones, expressed the specific opinion that plaintiff was mentally
incapable of performing the duties of his regular occupation due to
the medications he was taking.


4. Combined Effect of Physical and Mental Symptoms
        The court has also considered whether plaintiff is totally
disabled due to the combined effect of his back condition and his
mental health conditions.         Based on the foregoing discussion, this
court cannot conclude by a preponderance of the evidence that
plaintiff is disabled from engaging in his regular sedentary
occupation      due   to   his   back   pain   and   mental   health   symptoms
combined.


VI. Conclusion
        In accordance with the foregoing, the court concludes that
plaintiff has failed to prove by a preponderance of the evidence
that he was “totally disabled” as that term is defined in the Plan.
The administrative record fails to establish by a preponderance of
the evidence that plaintiff was under the regular attendance of a
physician, and that he was unable due to his physical and mental
conditions to perform the material and substantial duties of his
regular sedentary occupation.            The court agrees with the Plan’s
decision to deny LTD benefits.          Defendants’ motion for judgment on
the administrative record (Doc. 20) is granted, and plaintiff’s
motion for judgment on the administrative record (Doc. 16) is
denied.

                                        54
     It is so ordered.

Date: April 25, 2019           s/James L. Graham
                         James L. Graham
                         United States District Judge




                         55
